— -Appeal from an award of compensation made by the State Industrial Board pursuant to the provisions of the Workmen’s Compensation Law. Claimant was a dancer on the social and entertainment staff of the appellant-employer. It is contended that she was an employee of an independent contractor who had engaged to furMsh the entertainment rather than an employee of appellant. One Lou Taylor had entered into a written contract *739with the employer-appellant which stated that the appellant “ hereby engages and employs the exclusive services oí the party of the second part, Lou Taylor and staff.” There was also testimony by Taylor showing that he was master of ceremonies at the hotel of the appellant and agent of the appellant with authority to hire talent to entertain its guests. This, together with other testimony in the record, sustains the finding of the relation of employer and employee. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.